[1] The clerk's and reporter's transcripts were filed in this court on September 2, 1933. The matter was placed on the calendar for October 10, 1933, and then continued to November 14, 1933. On November 9, 1933, a stipulation to dismiss the appeal was filed, signed by the attorney for the appellant and by a deputy attorney-general. On the same day a letter was received from the appellant stating that his attorney had dropped the case *Page 467 
and that he desired time in which to himself file a brief. Accordingly, on November 14, 1933, the court extended the time in which to file the opening brief for fifteen days and continued the matter to December 12, 1933. No appearance was then made and the matter was continued to January 9, 1934. On that date a telegram was received from another attorney asking for ten days in which to file an opening brief, which request was granted. On the same day, the attorney-general moved to affirm under section1253 of the Penal Code, the motion being taken under advisement.
No other appearance having been made, no brief having been filed, and the time given having expired, the judgment is affirmed.
Marks, J., and Jennings, J., concurred.